EXHIBIT 10.72
ZAP AND SAMYANG OPTICS LTD.
NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement, dated as of December 31, 2009 (this "Agreement"),
is entered into by and among ZAP, a California corporation (the "Company"), and
the persons and entities listed on the schedule of investors attached hereto as
Schedule I (each an "Investor" and, collectively, the "Investors"), as such
Schedule I may be amended in accordance with Section 7 hereof.
 
RECITALS
 
A.On the terms and subject to the conditions set forth herein, each Investor is
willing to purchase from the Company, and the Company is willing to sell to such
Investor, a subordinated convertible promissory note in the principal amount set
forth opposite such Investor's name on Schedule I hereto.
 
B. Capitalized terms not otherwise defined herein shall have the meaning set
forth in the form of Note (as defined below) attached hereto as Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.The Notes.
 
(a) Issuance of Notes. Subject to all of the terms and conditions hereof, the
Company agrees to issue and sell to each of the Investors, and each of the
Investors severally agrees to purchase, a subordinated convertible promissory
note in the form of Exhibit A hereto (each, a "Note" and, collectively, the
"Notes") in the principal amount set forth opposite the respective Investor's
name on Schedule I hereto. The obligations of the Investors to purchase Notes
are several and not joint. The aggregate principal amount for all Notes issued
hereunder shall not exceed $10,000,000.
 
(b) Delivery. The sale and purchase of the Notes shall take place at a closing
(the "Closing") to be held at such place and time as the Company and the
Investors may determine (the "Closing Date"). At the Closing, the Company will
deliver to each of the Investors the Note to be purchased by such Investor,
against receipt by the Company of the corresponding purchase price set forth on
Schedule I hereto (the "Purchase Price"). The Company may conduct one or more
additional closings within ninety (90) calendar days of the Closing (each, an
"Additional Closing") to be held at such place and time as the Company and the
Investors participating in such Additional Closing may determine (each, an
"Additional Closing Date"). At each Additional Closing, the Company will deliver
to each of the Investors participating in such Additional Closing the Note to be
purchased by such Investor, against receipt by the Company of the corresponding
Purchase Price. Each of the Notes will be registered in such Investor's name in
the Company's records.
 
(c) Use of Proceeds. The proceeds of the sale and issuance of the Notes shall be
used for general corporate purposes.
 
(d) Payments. The Company will make all cash payments due under the Notes in
immediately available funds by 1:00 p.m. pacific time on the date such payment
is due at the address for such purpose specified below each Investor's name on
Schedule I hereto, or at such other address, or in such other manner, as an
Investor or other registered holder of a Note may from time to time direct in
writing.
 
 
 

--------------------------------------------------------------------------------

 
2.Representations and Warranties of the Company. The Company represents and
warrants to
each Investor that:
 
(a) Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on the Company.
 
(b) Authority. The execution, delivery and performance by the Company of each
Transaction Document to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c) Enforceability. Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors' rights generally and general
principles of equity.
 
(d) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not (i)
violate the Company's Articles of Incorporation or Bylaws (as amended, the
"Charter Documents") or any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company (ii) vii-any pr n vision of, or
result in the breach or the acceleration of, or entitle any other Person to
acceleratz-,-...'_01 ,•'r after the giving of notice or lapse of time or both),
any material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (iii) result in the creation or
imposition of any Lien upon any property, asset or revenue of the Company (other
than any Lien arising under the Transaction Documents) or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties.
 
(e) Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of the Transaction Documents executed
by the Company and the performance and consummation of the transactions
contemplated thereby, other than such as have been obtained and remain in full
force and effect and other than such qualifications or filings under applicable
securities laws as may be required in connection with the transactions
contemplated by this Agreement.
 
(1)No Violation or Default. Except as set forth in the SEC Documents, the
Company is
not in violation of or in default with respect to (i) its Charter Documents or
any material judgment, order, writ, decree, statute, rule or regulation
applicable to such Person; or (ii) any material mortgage, indenture, agreement,
instrument or contract to which such Person is a party or by which it is bound
(nor is there any waiver in effect which, if not in effect, would result in such
a violation or default).
 
(g)Litigation. Except as set forth in the SEC Documents, no actions (including,
without
limitation, derivative actions), suits, proceedings or investigations are
pending or, to the knowledge of the Company, threatened in writing against the
Company at law or in equity in any court or before any other
 
 

--------------------------------------------------------------------------------

 
governmental authority that if adversely determined (i) would (alone or in the
aggregate) result in a material liability or (ii) seeks to enjoin, either
directly or indirectly, the execution, delivery or performance by the Company of
the Transaction Documents or the transactions contemplated thereby.
 
(h)Title. The Company owns and has valid title in fee simple absolute to, or a
valid leasehold interest in, all real properties and valid title to its other
assets and properties as reflected in the most recent financial statements filed
with the SEC Documents (except those assets and properties disposed of in the
ordinary course of business since the date of such financial statements) and all
assets and properties acquired by the Company since such date (except those
disposed of in the ordinary course of business). Such assets and properties are
subject to no Lien other than (i) Liens for current taxes not yet due and
payable, (ii) Liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) Liens in respect of pledges or
deposits under workers' compensation laws or similar legislation, and
(iv) Liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or have a
Material Adverse Effect, and which have not arisen otherwise than in the
ordinary course of business or any Lien arising or permitted under the
Transaction Documents.
 
(i)Intellectual Property. To the best of their knowledge, the Company owns or
possesses or can obtain on commercially reasonable terms sufficient legal rights
to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information, processes and other intellectual property rights
necessary for its business as now conducted and as proposed to be conducted, the
lack of which could reasonably be expected to have a Material Adverse Effect.
 
(j)SEC Documents; Financial Statements. During the two (2) years prior to the
date
hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act except to the extent that the failure to
do so would not have a MaL,erse Effect (all of the foregoing filed prior to the
date hereof
and all exhibits included therein and n cm' statements, notes and schedules
thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact which would have a Material
Adverse Effect or omitted to state a material fact which would have a Material
Adverse Effect that was required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
3.Representations and Warranties of investors. Each Investor, for that Investor
alone,
represents and warrants to the Company upon the acquisition of a Note as
follows:
 
(a)Binding Obligation. Such Investor has full legal capacity, power and
authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement and the Transaction Documents constitute valid and binding
obligations of such Investor, enforceable in accordance
 
 

--------------------------------------------------------------------------------

 
with their terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors'
rights generally and general principles of equity.
 
(b) Securities Law Compliance. Such Investor has been advised that the Notes and
the underlying securities have not been registered under the Securities Act, or
any state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Such
Investor is aware that the Company is under no obligation to effect any such
registration with respect to the Notes or the underlying securities or to file
for or comply with any exemption from registration. Such Investor has not been
formed solely for the purpose of making this investment and is purchasing the
Notes to be acquired by such Investor hereunder for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof, and Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same.
Such Investor has such knowledge and experience in financial and business
matters that such Investor is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment without
impairing such Investor's financial condition and is able to bear the economic
risk of such investment for an indefinite period of time. Such Investor is an
accredited investor as such term is defined in Rule 501 of Regulation D under
the Securities Act and shall submit to the Company such further assurances of
such status as may be reasonably requested by the Company. The residency of the
Investor (or, in the case of a partnership or corporation, such entity's
principal place of business) is correctly set forth beneath such Investor's name
on Schedule I hereto.
 
(c) Access to Information. Such Investor acknowledges that the Company has given
such Investor access to the corporate records and accounts of the Company and to
all information in its possession relating to the Company, has made its officers
and representatives available for interview by such Investor, and has furnished
such Investor with all documents and other information required for such
Investor to make an informed decision with respecturc ase of the Notes.
 
4.Conditions to Closing of the Investors. Each Investor's obligations at the
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
all of the Investors:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.
 
(c) Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes shall be legally permitted by
all laws and regulations to which the Investors or the Company are subject.
 
(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investors.
 
(e) Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents:
 
 
 

--------------------------------------------------------------------------------

 
(i) This Agreement; and
 
(ii) Each Note issued hereunder.
 
5.Conditions to Additional Closings of the Investors. The obligations of any
Investor participating in an Additional Closing are subject to the fulfillment,
on or prior to the applicable Additional Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by all of the
Investors participating in such Additional Closing:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall be true and correct in all material
respects on the applicable Additional Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Additional Closing Date with certain federal and
state securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
at such Additional Closing.
 
(c) Legal Requirements. At the Additional Closing, the sale and issuance by the
Company, and the purchase by the Investors participating in such Additional
Closing, of the Notes shall be legally permitted by all laws and regulations to
which such Investors or the Company are subject.
 
(d) Transaction Documents. The Company shall have duly executed and delivered to
the Investors participating in such Additional Closing each Note to be issued at
such Additional Closing and shall have delivered to such Investors fullYexecuted
copies, if applicable, of all documents delivered to the Investors participating
in the initialo‘siLi-ig.
 
6.Conditions to Obligations of the Company. The Company's obligation to issue
and sell the Notes at the Closing and at each Additional Closing is subject to
the fulfillment, on or prior to the Closing Date or the applicable Additional
Closing Date, of the following conditions, any of which may be waived in whole
or in part by the Company:
 
(a) Representations and Warranties. The representations and warranties made by
the applicable Investors in Section 3 hereof shall be true and correct when
made, and shall be true and correct on the Closing Date and the applicable
Additional Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date or the applicable Additional
Closing Date with certain federal and state securities commissions, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Notes.
 
(c) Legal Requirements. At the Closing and at each Additional Closing, the sale
and issuance by the Company, and the purchase by the applicable Investors, of
the Notes shall be legally permitted by all laws and regulations to which such
Investors or the Company are subject.
 
(d) Purchase Price. Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note being purchased by such Investor
referenced in Section 1(b) hereof.
 
7.Miscellaneous.
 
 
 

--------------------------------------------------------------------------------

 
(a) Waivers and Amendments. Any provision of this Agreement and the Notes may be
amended, waived or modified only upon the written consent of the Company and a
Majority in Interest of Investors; provided however, that no such amendment,
waiver or consent shall: (i) reduce the principal amount of any Note without the
affected Investor's written consent, or (ii) reduce the rate of interest of any
Note without the affected Investor's written consent. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon all of the
parties hereto. Notwithstanding the foregoing, this Agreement may be amended to
add a party as an Investor hereunder in connection with Additional Closings
without the consent of any other Investor, by delivery to the Company of a
counterparty signature page to this Agreement, together with a supplement to
Schedule I and Schedule II hereto. Such amendment shall take effect at the
Additional Closing and such party shall thereafter be deemed an -investor" for
all purposes hereunder and Schedule I and Schedule II hereto shall be updated to
reflect the addition of such Investor.
 
(b) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive for one year following the execution and delivery of this
Agreement.
 
(d) Successors and Assigns. Subject to the restrictions on transfer described in
Sections 7(e) and 7(f) below, the rights and obligations of the Company and the
Investors shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e) Registration, Transfer and Replacement of the Notes. The Notes issuable
under this Agreement shall be registered notes. The Company will keep, at its
principal executive office, books for the registration and registration of
transer.of the otes. Prior to presentation of any Note for registration of
transfer, the Company shall treatwhose name such Note is registered as the owner
and holder of
such Note for all purposes
whatsoever,                                                                ther
or not such Note shall be overdue, and the Company shall not
be affected by notice to the contrary. Subject to any restrictions on or
conditions to transfer set forth in any Note, the holder of any Note, at its
option, may in person or by duly authorized attorney surrender the same for
exchange at the Company's chief executive office, and promptly thereafter and at
the Company's expense, except as provided below, receive in exchange therefor
one or more new Note(s), each in the principal requested by such holder, dated
the date to which interest shall have been paid on the Note so surrendered or,
if no interest shall have yet been so paid, dated the date of the Note so
surrendered and registered in the name of such Person or Persons as shall have
been designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered. Upon
receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note and (a)
in the case of loss, theft or destruction, of indemnity reasonably satisfactory
to it; or (b) in the case of mutilation, upon surrender thereof, the Company, at
its expense, will execute and deliver in lieu thereof a new Note executed in the
same manner as the Note being replaced, in the same principal amount as the
unpaid principal amount of such Note and dated the date to which interest shall
have been paid on such Note or, if no interest shall have yet been so paid,
dated the date of such Note.
 
(1)Assignment by the Company. The rights, interests or obligations hereunder may
not be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of a Majority in Interest of
Investors.
 
(g)Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
(h)Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to a Investor, at such
Investor's address or facsimile number set forth in the Schedule of Investors
attacZhed as Schedule I, or at such other address as such Investor shall have
furnished the Company in writing, or (ii) if to the Company, at 501 4th Street,
Santa Rosa, CA, (707) 525-8658, or at such other address or facsimile number as
the Company shall have furnished to the Investors in writing. All such notices
and communications will be deemed effectively given the earlier of (1) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or
(v) four days after being deposited in the U.S. mail, first class with postage
prepaid.
 
(i)Separability of Agreements,- Severability of this Agreement, The Company's
agreement with each of the Investors is a separate agreement and the sale of the
Notes to each of the Investors is a separate sale. Unless otherwise expressly
provided herein, the rights of each Investor hereunder are several rights, not
rights jointly held with any of the other Investors. Any invalidity, illegality
or limitation on the enforceability of the Agreement or any part thereof, by any
Investor whether arising by reason of the law of the respective Investor's
domicile or otherwise, shall in no way affect or impair the validity, legality
or enforceability of this Agreement with respect to other Investors. If any
provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an °rig+ kbut all of which together will constitute one
and the same agreement. Facsimile copies of signed sig esa4es will be deemed
binding originals.
 
(Signature Page Follows)
 
 
 

--------------------------------------------------------------------------------

 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.
 
COMPANY:
 
ZAP
 
/s/ Steven Schneider
 
 
 
 
INVESTOR:
 
Name of Investing Entity:
 
/s/ Christopher Kang
CEO
 
 
SAMYANG OPTICS CO.,LTD
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
SCHEDULE OF INVESTORS
 
Name and Address                                    Note Amount
 
[SAMYANG OPTICS CO.,LTD]                                $2,000,000
 
Address for all notices:
12F,SEOYOUNG B/D,158-24
SAMSEONG-DONG, GAMNAM­
GU, SEOUL, KOREA POSTAL
CODE 135-090
 
Attn: Taeyoung, Yang
Tel.: (02)6005 - 8706
Fax: (02)6005 - 8788